In Error.Recitals of the title in a patent from the warrantee down to the patentee, are evidence against a defendant who relies on possession alone, and shews no title.The probate of on'e of the witnesses to a deed, certified by a Judge, but not under his seal, is sufficient.IN this case two points were determined, which The Court considered as settled.1. In ejectment, the plaintiff having produced a patent with recitals of the title from the warrantee down to the patentee, and the defendant standing on his possession, but shewing no title, the recitals in the patent are evidence against him.2.. A Judge took the probate of one of the witnesses to a deed, and certified the same, but not under his seal; the deed was held to be well proved.Bellas, for the plaintiff in error.